DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 19, 20, 22-24, 26-28, and 30 are objected to because of the following informalities:  the claims depend upon “claim 0”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 14, and 18-30 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Applicant’s submission of prior art, Tapia, US Patent Application Publication Number 2016/0021503 (hereinafter Tapia).
	Regarding claims 1, 18, 25, and 29, Tapia discloses a method of operating a user equipment (UE) [paragraph 0015], comprising: obtaining information associated with a set of triggering criteria for a set of neural network functions, the set of neural network functions configured to facilitate positioning measurement data processing at the UE, the set of neural network functions being generated dynamically based on machine-learning associated with one or more historical measurement procedures [paragraphs 0022, 0054]; obtaining positioning measurement data associated with a location of the UE [paragraphs 0021, 0031]; processing the positioning measurement data into a respective set of positioning measurement features based at least in part upon the positioning measurement data and at least one neural network function from the set of neural network functions that is triggered by at least one triggering criterion from the set of triggering criteria [paragraphs 0030, 0032]; and reporting the processed set of positioning measurement features to a network component [paragraph 0056].
	Regarding claims 2, 19, 26, and 30, Tapia discloses wherein the set of triggering criteria is received at the UE from a serving network or an external server [paragraph 0029].
	Regarding claims 3, 20, and 27, Tapia discloses wherein the set of neural network functions is aggregated into a single neural network function construct [paragraph 0029 (last sentence)].
	Regarding claims 4 and 21, Tapia discloses wherein the obtained information is provided as a set of inputs into the single neural network function construct, and wherein the determining comprises execution of the single neural network function construct based on the set of inputs [paragraph 0022].
	Regarding claim 5, 22, and 28, Tapia discloses wherein the set of neural network functions is maintained locally at the UE before the obtained information is obtained [paragraph 0015].
Regarding claims 6 and 23, Tapia discloses wherein the obtaining of the set of neural network functions comprises: transmitting, in response to the obtained information, a request for the at least one neural network function, and receiving, in response to the request, the at least one neural network function [paragraph 0054 wherein its inherent to request the function if needed].
Regarding claims 7 and 24, Tapia discloses wherein the obtained information comprises one or more of geographic region characteristics of the UE, whether the UE is located in an indoor or outdoor environment, a serving base station or carrier network of the UE, a UE category, a base station category, or any combination thereof [paragraph 0032].
Regarding claim 8, Tapia discloses wherein the set of triggering criteria is associated with one or more of geographic region characteristics, an indoor or outdoor UE status, a base station or carrier network, a UE category, a base station category, or any combination thereof [paragraph 0022].
Regarding claim 9, Tapia discloses wherein the obtaining obtains the positioning measurement data by performing a set of positioning measurements on a reference signal for positioning [paragraph 0017].
Regarding claim 10, Tapia discloses wherein the obtaining obtains the positioning measurement data by capturing sensor data via one or more sensors communicatively coupled to the UE [paragraph 0023].
Regarding claim 14, Tapia discloses wherein the at least one neural network function comprises a plurality of neural network functions that are each configured to facilitate positioning measurement feature processing at the UE of a single positioning measurement type or a group of positioning measurement types, or wherein the at least one neural network function comprises a single neural network function configured to facilitate positioning measurement feature processing at the UE of a plurality of positioning measurement types [paragraphs 0021-0022].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 7, 8, 15-21, 24-27, 29, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-8, 10, and 11 of copending Application No. 17/391,594 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are substantially similar to the copending claims.  Specifically, instant independent claims 1, 18, 25, and 29 are substantially the same as copending claim 1, wherein the copending claim omits the limitation of reporting the positioning measurement features.  Instant dependent claims 1, 19, 26, and 30 are taught in copending claim 2.  Instant dependent claims 3, 20, and 27 are taught in copending claim 7.  Instant dependent claims 4 and 21 are taught in copending claim 8.  Instant dependent claims 7 and 24 are taught in copending claim 10.  Instant dependent claim 8 is taught in copending claim 11.  Instant dependent claims 15-17 are taught in copending claims 4-6, respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 11-13 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Zhao et al., US Patent Application Publication Number 2021/0006342, disclose frequency spectrum management.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841. The examiner can normally be reached Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EAW/
September 20, 2022

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644